                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ISMAIL IMRAN, et al.,                            Case No. 18-cv-05758-JST
                                                          Plaintiffs,
                                   8
                                                                                          ORDER DENYING MOTION TO
                                                 v.                                       DISMISS AS MOOT
                                   9

                                  10     VITAL PHARMACEUTICALS, INC.,                     Re: ECF No. 32
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 6, 2019, Defendant John H. Owoc filed a motion to be dismissed from this

                                  14   case, arguing that the Court lacked personal jurisdiction. ECF No. 32. On February 15, 2019,

                                  15   Plaintiffs voluntarily dismissed Owoc pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

                                  16   ECF No. 42.

                                  17          Because Owoc has now been dismissed from the action, the Court DENIES his motion to

                                  18   dismiss as moot.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 1, 2019
                                                                                      ______________________________________
                                  21
                                                                                                    JON S. TIGAR
                                  22                                                          United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
